     Case 2:17-cv-01886-JAD-BNW Document 150
                                         149 Filed 06/22/20
                                                   06/19/20 Page 1 of 3


      NADINE M. MORTON, ESQ.
 1    Nevada Bar No. 8583
 2    MORTON LAW, PLLC
      11700 West Charleston Boulevard
 3    Suite 170-65
      Las Vegas, NV 89135
 4    Telephone: (702) 718-3000
      Nadine@mortonlawnv.com
 5
 6    A. J. SHARP, ESQ.
      Nevada Bar No. 11457
 7    SHARP LAW CENTER
      11700 West Charleston Boulevard
 8    Suite 234
      Las Vegas, NV 89135
 9
      Telephone: (702) 250-9111
10    ajsharp@sharplawcenter.com

11    Attorneys for Plaintiffs
12                               UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14     PATRICIA FITZPATRICK and ROBERT                )   Case No.: 2:17-cv-1886-JAD-BNW
       L. ANSARA, as Special Co-Administrators        )
15                                                    )   STIPULATION TO CONTINUE
       and Personal Representatives of the Estate
       of JEREMIAH BOWLING, deceased; and             )   FRCP 30(b)(6) DEPOSITION OF
16                                                    )   LAS VEGAS METROPOLITAN
       PATRICIA FITZPATRICK, as Heir and
17                                                    )   POLICE DEPARTMENT TO
       Mother of JEREMIAH BOWLING,
                                                      )   SEPTEMBER 11, 2020
       deceased,                                      )
18                        Plaintiffs,                 )   [THIRD REQUEST]
                          v.                          )
19
                                                      )
       LAS VEGAS METROPOLITAN POLICE                  )
20     DEPARTMENT, a political subdivision of
       the State of Nevada; THOMAS STRIEMER,          )
21     Corrections Officer, individually and in his   )
       official capacity; ANGELO LARRY,               )
22     Corrections Officer, individually and in his   )
       official capacity; ROLANDO TREVINO,            )
23     Corrections Officer, individually and in his   )
       official capacity; and NAPHCARE, INC., an      )
24     Alabama corporation,                           )
                                                      )
25                        Defendants.                 )
26                                                    )

27
28
     Case 2:17-cv-01886-JAD-BNW Document 150
                                         149 Filed 06/22/20
                                                   06/19/20 Page 2 of 3



 1
              COME NOW PLAINTIFFS PATRICIA FITZPATRICK and ROBERT L. ANSARA, by
 2
     and through their counsel of record, NADINE M. MORTON ESQ. of MORTON LAW, PLLC, and
 3
     A. J. SHARP, ESQ. of SHARP LAW CENTER, Defendant THOMAS STRIEMER and Third Party
 4
     LAS VEGAS METROPOLITAN POLICE DEPARTMENT, by and through their counsel of record,
 5   ROBERT W. FREEMAN, ESQ. of LEWIS BRISBOIS BISGAARD & SMITH LLP, and Defendant
 6   NAPHCARE, INC., by and through its counsel of record, S. BRENT VOGEL, ESQ. of LEWIS
 7   BRISBOIS BISGAARD & SMITH LLP (collectively herein, the “Parties”), and Stipulate to conduct
 8   the continued deposition of Las Vegas Metropolitan Police Department, pursuant to FRCP 30(b)(6),
 9   from Friday, June 19, 2020, to Friday, September 11, 2020, at 10:00 a.m. Pursuant to Local Rule
10   IA 6-1(a), the Parties represent that this is the third request for extension of this time, as explained

11   below.

12            PROCEDURAL BACKGROUND

13            On February 14, 2020, this Court granted the Parties’ Stipulation to conduct the continued

14   FRCP 30(b)(6) deposition of Las Vegas Metropolitan Police Department (“LVMPD”) on
     April 3, 2020. Docket Filing #132. On April 1, 2020, this Court approved extension of the
15
     continuance through Friday, June 19, 2020, in light of the need for Defense counsel’s office to be
16
     reconfigured to accommodate the ongoing COVID-19 pandemic. Docket Filing #147.
17
              However, in late May 2020, Defense counsel’s firm imposed a “phased-in reopening” of its
18
     office, such that in-person depositions will not be possible until at least late August. Moreover, in
19
     the interim, Defense counsel learned that LVMPD’s prior FRCP 30(b)(6) designee, Sergeant
20
     Albright, had been reassigned to a different department, and that LVMPD therefore chose to
21
     designate a different individual for the remainder of the deposition.          Because of the firm’s
22
     COVID-19 restrictions, Defense counsel will not be permitted to meet in-person with the new
23   designee to prepare for the deposition until late August.
24   //
25   //
26   //
27   //
28
                                                       -2-
     Case 2:17-cv-01886-JAD-BNW Document 150
                                         149 Filed 06/22/20
                                                   06/19/20 Page 3 of 3



 1          The Parties therefore have agreed to Stipulate, subject to this Court’s approval, to conduct

 2   the continued FRCP 30(b)(6) deposition of LVMPD on Friday, September 11, 2020, at 10:00 a.m.

 3   The Parties aver that good cause exists for the requested stay and that this Stipulation is not submitted

 4   for purposes of delay.

 5    DATED this 19th day of June, 2020.                     DATED this 19th day of June, 2020.
 6    MORTON LAW, PLLC                                       LEWIS BRISBOIS BISGAARD
                                                               & SMITH
 7
 8    /s/ Nadine M. Morton                                   /s/ S. Brent Vogel
      Nadine M. Morton, Esq.                                 S. Brent Vogel, Esq.
 9    Nevada Bar No. 8583                                    Nevada Bar No. 6858
      11700 West Charleston Blvd.                            6385 South Rainbow Boulevard
10    Suite 170-65                                           Suite 600
11    Las Vegas, Nevada 89135                                Las Vegas, Nevada 89118
      Attorney for Plaintiffs                                Attorneys for Defendant
12                                                           Naphcare, Inc.

13
      DATED this 19th day of June, 2020.
14
15    LEWIS BRISBOIS BISGAARD
       & SMITH
16
      /s/ Robert W. Freeman
17    Robert W. Freeman, Jr., Esq.
      Nevada Bar No. 3062
18    6385 South Rainbow Boulevard
19    Suite 600
      Las Vegas, Nevada 89118
20    Attorneys for Defendant Thomas Striemer
      and Third Party Las Vegas Metropolitan
21    Police Department
22
23                                                  ORDER

24           IT IS SO ORDERED.

25                      22nd            June
             Dated this _____ day of ___________________, 2020.
26
27
                                                     UNITED STATES MAGISTRATE JUDGE
28
                                                       -3-
